The only question upon the trial was whether the plaintiff had a right to recover interest according to the face of the note, or whether it was to be computed from the death of the maker, and upon that the following facts were stated in the form of a case agreed:
Bathsheba Farmer, on 21 January, 1817, executed the note to her son, the intestate of the plaintiff, payable one day after date, on which was the following endorsement: "This note is not to be collected until after the death of the maker." His Honor, Judge Pearson, ruled that interest should be computed from the death of the maker, and the plaintiff appealed.
The words endorsed on the note, "This note not to be            (67) collected until after the death of the maker," do not, in our opinion, change the plain intent of the parties, apparent on the face of the note. When we read the note and the endorsement the manifest intention of the parties seemed to be that interest was run on the principal from one day after the date of the same, although the principal and interest were not to be demandable until the death of the maker. It is a case standing on the same footing with all notes made payable at a future day, but carrying interest from the date. The payer of the note could not be expected to abandon the profits of his capital, although, in favor of his mother, we can see a good reason why he did not wish to distress her in her life time for a return of that capital and interest. We think the judgment should have been for the principal, with interest from 22 January, 1817. The judgment will be modified accordingly.
PER CURIAM.                                     Judgment reversed. *Page 54